11-4866-cv
     Quattrone v. Erie 2 Chautauqua Cattaraugus Board of Cooperative Educational Services, et al.


                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                           SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
     ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
     DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST
     SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1             At a stated term of the United States Court of Appeals
 2        for the Second Circuit, held at the Daniel Patrick Moynihan
 3        United States Courthouse, 500 Pearl Street, in the City of
 4        New York, on the 15th day of November, two thousand twelve.
 5
 6        PRESENT: DENNIS JACOBS,
 7                               Chief Judge,
 8                 JON O. NEWMAN,
 9                 REENA RAGGI,
10                               Circuit Judges.
11
12        - - - - - - - - - - - - - - - - - - - -X
13        ELIZABETH G. QUATTRONE,
14                 Plaintiff-Appellant,
15
16                       -v.-                                                        11-4866-cv
17
18        ERIE 2 CHAUTAUQUA CATTARAUGUS BOARD OF
19        COOPERATIVE EDUCATIONAL SERVICES,
20        together with Board members LINDA
21        HOFFMAN, RONALD CATALANO, JEROME
22        BROWN, THOMAS DEJOE, ANNE EHRLICH, R.
23        MICHAEL KRAUSE, JOANNE MARTIN, ANITA
24        RAY, NANCY RENCKENS, SUSAN RUSSO,
25        LORIE SABO, and DAVID VAN WORMER, in
26        their individual and official
27        capacities,
28                 Defendants-Appellees,

                                                          1
 1
 2   CHAUTAUQUA LAKE CENTRAL SCHOOL
 3   DISTRICT, together with Board of
 4   Education members RANDY HENDERSON,
 5   PAM PERDUE, JAY BAKER, DEBORAH CROSS-
 6   FULLER, DAVID FOSTER, TIMOTHY HULL,
 7   AND KIM WEBORG-BENSON, in their
 8   individual and official capacities,
 9
10            Defendants-Appellees,
11
12   DUNKIRK CITY SCHOOL DISTRICT,
13   together with Board of Education
14   members KENNETH KOZLOWSKI, NANCY
15   RENCKENS, BRIDGET MAJKA, LINDA GUY,
16   TOMMY ROQUE, AND GREGORY SEK, in
17   their individual and official
18   capacities,
19
20            Defendants-Appellees.
21   - - - - - - - - - - - - - - - - - - - -X
22
23
24   FOR APPELLANT:             Jason L. Schmidt, Fredonia, New
25                              York.
26
27   FOR APPELLEES:             Joseph S. Brown (Adam W. Perry,
28                              on the brief), Hodgson Russ LLP,
29                              Buffalo, New York.
30
31
32        Appeal from a judgment of the United States District
33   Court for the Western District of New York (Curtin, J.).
34
35        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED
36   AND DECREED that the judgment of the district court be
37   AFFIRMED.
38
39        Elizabeth Quattrone appeals from the judgment of the
40   United States District Court for the Western District of New
41   York (Curtin, J.), granting summary judgment in favor of
42   defendants-appellees. We assume the parties’ familiarity
43   with the underlying facts, the procedural history, and the

                                  2
 1   issues presented for review. For the reasons stated in the
 2   district court’s February 20, 2012, decision, we AFFIRM the
 3   district court’s grant of summary judgment in favor of all
 4   defendants.
 5
 6                              FOR THE COURT:
 7                              CATHERINE O’HAGAN WOLFE, CLERK
 8
 9
10
11




                                  3